DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,995,824 in view of Guigne (US 2009/0207694).  The issued patent teaches all limitations except the use of radio or optical signals. However, one having ordinary skill in the art would substitute a radio or optical transmitter and receiver for an acoustic one depending on the type of environment where the system operates. See table below for correspondence. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 5 and 17 describe a modification of a return signal based on the receipt of an initial signal. Claims 1 and 5 appear to indicate that lost means “out of range” of a ping signal. No information is provided as to how an interrogation signal is communicated between the first and second devices if one is out of range of the ping signal. Claim 17 recites disembodied elements in the body of the claim. The specification states that this information is related to time and location of the initial signal. There is no clear support as to how including the time and location of the initial signal could allow and enable an initial signal to be received and a return signal to be sent from a "substantially increase the distance". 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 5, and 17 describe a modification of a return signal based on the receipt of an initial signal. The specification states that this information is related to time and location of the initial signal. There is no clear support as to how including the time and location of the initial signal could allow and enable an initial signal to be received and a return signal to be sent from a place to  "substantially increase the distance". Claims 1 and 5 appear to indicate that lost means “out of range” of a ping signal. No information is provided as to how an interrogation signal is communicated between the first and second devices if one is out of range of the ping signal. Claim 17 recites disembodied elements in the body of the claim. Furthermore, there appears to be essential steps or omitted elements in the method and system claims that clearly identify to one having ordinary skill in the art HOW time and location information is used to modify a return signal at a  "substantially increased distance" – or what the  specific criteria is to determine whether a distance has been substantially increased. 
Applicant also uses inconsistent language to describe elements in the claims. While some have been addressed, Claims 17-19 still use “search device”, “second device”, “search second device” haphazardly and interchangeably. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greelish (US 2005/0099892) in view of Guigne (US 2009/0207694).
Regarding Claims 1 and 5, Greelish teaches a device configured to be associated with a lost and submerged object … [Fig 5] comprising: a receiver at a first device … to receive information when sent from a second device [100 of Fig 5]; and a transmitter at the first device …. to transmit a ping signal [104 of Fig 5]. Greelish does not explicitly teach  but Guigne teaches encoded in an interrogation signal [0045-50]. Greelish implies but does not explicitly teach … to the (second) device in response to the interrogation signal … or wherein a parameter of the ping signal is modified so that the second device can detect the ping... as a function of the interrogation signal information [Claim 13; 0076-81]. Guigne teaches … to the search device in response to the interrogation signal … or wherein a parameter of the ping signal is modified …as a function of at least one of the parameters of the interrogation signal to substantially increase the distance between the search second device and the transmitter across which the second device can detect the ping signal from a distance between the second device … using the unmodified parameter [0045-6]. It would have been obvious to modify the system of Greelish to alter the return (ping) signal in order to verify or validate that the initial transmission was received, or if a transit time between the search device and the device was calculated and was to be transmitted back to the search device. 
Regarding Claim 17, Greelish teaches a search device… for a target device located at an object [Fig 5]; comprising: a transmitter to transmit an interrogation signal from a second to aid the target device … [100 of Fig 5]; at the target device a ping signal in response to the interrogation signal [104 of Fig 5; 0076-81]. Greelish implies but does not explicitly teach extracting coded information from the interrogation signal ... or at least one parameter of the ping signal determined at least in part by the processed extracted coded information to help the search device determine presence of the target device [Claim 13; 0076-81]. Greelish does not explicitly teach but Guigne teaches encoded in an interrogation signal [0045-50]. Guigne teaches extracting coded information from the interrogation signal ... or at least one parameter of the ping signal determined at least in part by the processed extracted coded information to help the search device determine presence of the target device [0045-50]. It would have been obvious to modify the method of Greelish to alter the return (ping) signal after extracting/decoding/processing the initial signal in order to verify or validate that the initial transmission was received, or if a transit time between the search device and the device was calculated and was to be transmitted back to the search device.
Regarding Claims 2 and 6, Greelish, as modified, also teaches a parameter of the ping signal is modified in such a way that a second device can detect the ping signal at an increased distance between the device and the search device [0034-35; 0076-81]. Greelish does not explicitly teach determining the transit time of the interrogation signal…scheduling a ping signal to be transmitted to arrive at a second device at a predetermined delay that increases the probability of ping detection... Guigne teaches determining the transit time of the interrogation signal… [0045; 0106], scheduling a ping signal to be transmitted to arrive at the second device at a predetermined delay that increases the probability of ping detection... [0057; 0066-70]. It would have been obvious to modify the method of Greelish to schedule the ping signal in order to transmit a focused, direct ping signal back to the search device, which would reduce power consumption as compared to an omni-directional signal. 	
Regarding Claims 3 and 7, Greelish, does not explicitly teach – but Guigne does teach a radio or optical signal. [0006-7; 0058; 0069]. It would have been obvious to modify the device of Greelish to use optical or radio frequency signals based on the type of environment. 
Regarding Claim 4, Greelish does not explicitly teach  - but Guigne teaches a parameter of the ping signal is modified to direct a ping signal in a direction that increases the probability of ping detection at the second device so that the second device can detect the ping signal at an increased distance between the device and the second device [0057; 0066-0070]. It would have been obvious to modify the method of Greelish to alter the return (ping) signal after extracting/decoding/processing the initial signal in order to verify or validate that the initial transmission was received, or if a transit time between the second device and the device was calculated and was to be transmitted back to the search device.
Regarding Claims 8 and 9, Greelish, as modified, also teaches a microprocessor [Claims 16 and 20]; and a multi-element sensor/transducer array [Fig 5] – but does not explicitly teach a microprocessor calculates a direction of arrival of the interrogation signal, or employs the direction as a determinate of the modification – and directs the signal. Guigne teaches a microprocessor calculates a direction of arrival of the interrogation signal, or employs the direction as a determinate of the modification – and direct the signal [0045-50]. It would have been obvious to modify the method of Greelish to determine the direction of arrival in order to transmit a focused, direct ping signal back to the search device, which would reduce power consumption as compared to an omni-directional signal. 	
Regarding Claim 10, Greelish, as modified, also teaches a microprocessor [Claims 16 and 20]. Greelish does not explicitly teach encoded in an interrogation signal. Guigne teaches encoded in an interrogation signal [0045-50]. It would have been obvious to modify the system of Greelish to alter the return (ping) signal after extracting/decoding/processing the initial signal in order to verify or validate that the initial transmission was received, or if a transit time between the search device and the device was calculated and was to be transmitted back to the second device.
Regarding Claim 11, Greelish as modified, also teaches a ping signal is modified by applying ping signal parameters that are determined as a function of a request by a search device [Claim 13; 0076-81]. Guigne also teaches a ping signal is modified by applying ping signal parameters that are determined as a function of a request by a search device [0045-50]. It would have been obvious to modify the system of Greelish to modify the ping signal parameters based on strength of reception of the interrogation signal, the transmit time or receive time of the interrogation signal, the transit time of the interrogation signal (distance between object) to ensure safe transmission of the ping signal, and to reduce power consumption. 	
Regarding Claim 12, Greelish also teaches an absolute time clock [108 of Fig 5].	
Regarding Claims 13 and 14, Greelish, as modified, also teaches a microprocessor employs the encoded information to calculate a time for transmission of the ping signal; whereby a second device is enabled to predict a time of arrival of the ping signal… and calculate a relative location of the second device [Claim 13; 0076-81].  Additionally, Guigne teaches a microprocessor employs the encoded information to calculate a time for transmission of the ping signal; whereby a search device is enabled to predict a time of arrival of the ping signal… and calculate a relative location of the second device [0045-50]. It would have been obvious to modify the system of Greelish to modify the ping signal parameters based on strength of reception of the interrogation signal, the transmit time or receive time of the interrogation signal, the transit time of the interrogation signal (distance between object) to ensure safe transmission of the ping signal, and to reduce power consumption. 	
Regarding Claim 15, Greelish, as modified, also teaches a transmitter to transmit an interrogation signal wherein: information is encoded and transmitted to be used by the device of claim 5 [Fig 5; 0076-81; Claim 13]. The encoded limitation is merely intended use, as the central transmitter in Fig. 5 is capable of sending such information. 	 
Regarding Claim 16, Greelish also teaches a receiver to receive a ping signal; and a means to predict (calculate) the arrival time of a ping signal … [Claims 13, 16 and 20; 0076-81; 0034-5]. 
Regarding Claim 18, Greelish does not explicitly teach  but Guigne teaches determining the transit time of the interrogation signal from the absolute time of transmission [0045-49]; scheduling a ping signal to be transmitted from the target first device to arrive at the search second device at a predetermined delay…  [0057; 0066-70]; wherein: the encoded information in the interrogation signal includes the absolute time of transmission [0049-55];  the ping signal has a time of transmission determined at least in part by the encoded information [0049-0055]. It would have been obvious to modify the method of Greelish to include determining transit time and scheduling a ping signal in order to verify or validate that the initial transmission was received, or if a transit time between the search device and the device was calculated and was to be transmitted back to the search device and to improve quality of bi-directional communication. 
Regarding Claim 19, Greelish teaches calculate a relative location of a target first device [Claim 13; 0076-81].   Greelish does not explicitly teach  but Guigne teaches extracting encoded information from the interrogation signal  [0045-50]; (also teaches) determining a location of the target first device [0049-55];  scheduling a ping signal to be transmitted from the target first device to arrive at the search second device at a predetermined delay…  [0057; 0066-70]. It would have been obvious to modify the method of Greelish to include determining transit time and scheduling a ping signal in order to verify or validate that the initial transmission was received, or if a transit time between the search device and the device was calculated and was to be transmitted back to the search device and to improve quality of bi-directional communication.

Conclusion
This is a Continuation  of applicant's earlier Application No. 15/997,815 (Now US Pat. 10,871,566). Applications 15/997,815 and 15/977,649 were both continuations of application 14/469,825.   All pending claims are drawn to the same invention claimed in the earlier application 15/977,649 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. See Final Rejection mailed 20 October 2020.   Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645